 



EXHIBIT 10.1
       THIS SETTLEMENT AGREEMENT is made on October 26, 2006
       BETWEEN:

(1)   GPS INDUSTRIES INC, a company incorporated under the laws of the State of
Nevada in the United States of America whose registered office is at 5500 152nd
Street, Suite 214, Surrey, BC V3S 8E7, Canada (“GPS Industries”);       and  
(2)   PROLINK SOLUTIONS LLC, a company incorporated under the laws of the State
of Delaware in the United States of America whose registered office is at 410 S.
Benson Lane, Chandler, Arizona 85224 (“ProLink”);   (3)   ELUMINA IBERICA SA, a
company incorporated under the laws of Spain whose registered office is at Juan
Jose Domine Numero 10 3 Puerta 4, 46024 Valencia, Valencia, Spain (“Elumina
Spain”);   (4)   ELUMINA IBERICA LIMITED, a company incorporated in England
(registered number 05344786) whose registered office is at Empire House, 1B
Dormer Place, Leamington Spa, CV32 5AE (“Elumina UK”).       (together, the
“Defendants”).   BACKGROUND

  (A)   As a consequence of a dispute arising from the sale and installation of
ProLink GPS systems (as defined in paragraph 7 of the Particulars of Claim in
the Proceedings dated 16 September 2005) by Elumina UK and/or its affiliates,
the Claimant issued proceedings in September 2005 claiming infringement of
European Patent 0 617 794 B1 (the “Patent”). The Defendants denied infringement
and counterclaimed for invalidity of the Patent.   (B)   All relevant details
are fully particularised in the statements of case in proceedings under claim
number PAT05054 in the Patents County Court (the “Proceedings”). The trial in
the Proceedings is listed to take place on 15 November 2006.   (C)   As a result
of the non-compliance of certain disclosure obligations by Elumina Spain and
Elumina UK, separate proceedings were issued under claim number PAT06062 against
Beresford & Co, patent attorneys who previously acted for Elumina Spain and
Elumina UK and who currently act for ProLink (the “Beresfords Action”).   (D)  
GPS Industries and the Defendants have agreed to settle the Proceedings on the
terms and subject to the conditions set out in this Agreement.

 



--------------------------------------------------------------------------------



 



(E)   GPS Industries have agreed to come to a separate agreement with Beresford
& Co in the Beresfords Action.

OPERATIVE PROVISIONS

1.     COMMENCEMENT       The Commencement Date shall be the date of this
Agreement.   2.   PAYMENT

2.1   In consideration of GPS Industries’ obligations under this Agreement,
ProLink agrees, for and on behalf of the Defendants jointly, to pay GPS
Industries the sum US$1,200,000 (one point two million US dollars) in full and
final settlement of GPS Industries’ claim for damages and/or an account of
profits and of any costs arising out of the Proceedings.   2.2   The payments
described in clause 2.1 are to be paid in installments as follows:

  2.2.1   an initial payment of US$202,500 (two hundred two thousand five
hundred US dollars) payable in accordance with clauses 2.3 and 2.4; and    
2.2.2   nineteen further payments, each of US$52,500 (fifty-two thousand five
hundred US dollars) the first further payment due on 1 February, 2007, and the
remaining eighteen payments being made on the first day of the month at three
month intervals (i.e., 1 May, 1 August, 1 November, 1 February) up to and
including the final payment on 1 August 2011 and in accordance with clauses 2.3
and 2.4.

2.3   The payments described in clause 2.2 are to be paid by direct transfer in
cleared funds into the following account: GPS Industries, Inc.—Account Number
#526199-070 Beneficiary Bank - HSBC Bank Canada 885 W. Georgia Street,
Vancouver, BC Canada V6C 3G1 Swift Code — HKBCCATT Bank Number #016 Transit
Number #10020.

2.4   ProLink shall pay each of the sums referred to in clause 2.2 by no later
than 4pm on the relevant date, provided that in the event that signature of this
Agreement takes place after 2pm, ProLink shall procure that the monies payable
under clause 2.2.1 are paid into the account at clause 2.3 on the next working
day.

2.5   For the avoidance of doubt, the sums referred to in clauses 2.1 and 2.2
are the total sums due from the Defendants to GPS Industries and are inclusive
of all interest due.

2.6   Breach of any part of clauses 2.1, 2.2, 2.3 and/or 2.4 shall entitle GPS
Industries to terminate this Agreement, including the Licence referred to in
clause 3 below in accordance with clause 6.2(b) of such Licence, by giving
ProLink twenty (20) days written notice thereof; provided, however, that if
ProLink, within the twenty (20) day period referred to, cures said default or
breach, this Agreement shall continue in full force and effect the same as if
such default or breach had not occurred. On such termination of this Agreement
GPS Industries shall be released from its obligations under this

- 3 -



--------------------------------------------------------------------------------



 



    Agreement and, for the avoidance of doubt, GPS Industries shall not be
obliged to repay to ProLink any sums already paid by ProLink to GPS Industries
under this Agreement.   2.7   Each of the parties agrees to bear its own legal
and any other costs incurred in relation to the negotiation and settlement of
this Agreement and neither GPS Industries nor the Defendants will enforce any
order for costs in their favour made prior to the Commencement Date.   3.  
LICENCE   3.1   In consideration of the compliance of the Defendants with their
obligations in this Agreement, GPS Industries agrees on the date of this
Agreement to grant a fully paid-up licence to ProLink in the terms set out in
Appendix 2 to this Agreement (the ‘License’), provided always that the parties
to this Agreement agree that no further payments shall be due to GPS Industries
by ProLink other than the sums due under this Agreement.   3.2   In
consideration of the fully paid-up license to ProLink, the Defendants agree not
to challenge, cause to be challenged, or assist others to challenge, directly or
indirectly, the validity and/or enforceability of any of the Licensor Patents
(as defined in the License) in any court or other tribunal or agency.   4.  
CONSENT ORDER       Immediately upon receipt by GPS Industries of the payments
provided for in clause 2.2.1, GPS Industries and the Defendants shall instruct
their respective solicitors to file at the Court a Consent Order substantially
in the form of Appendix 1 of this Agreement confirming that the Proceedings be
dismissed.   5.   BERESFORDS ACTION       GPS Industries shall procure that the
Beresfords Action shall be dismissed provided that the Defendants procure that
Beresford & Co agrees:

   5.1   to consent to the action being dismissed;      5.2   that each party in
such action bears its own costs of the action; and      5.3   that it shall not
pursue any claim against GPS Industries under the crossundertaking in damages in
such action.

6.     ACCORD AND SATISFACTION AND RELEASE       This Agreement constitutes a
full and final settlement of all claims and satisfaction of all existing causes
of action that GPS Industries and the Defendants may have arising out of or in
connection with the Proceedings, including interest and costs, whether or not
such claims were expressly set out in the Proceedings and whether or not such
claims are known to, have been notified to, or are in the present contemplation
of the parties.

- 4 -



--------------------------------------------------------------------------------



 



7.   ENTIRE AGREEMENT       This Agreement, the License and the Consent Order
referred to in clause 4 contain all the terms which the parties have agreed in
relation to the subject matter of this Agreement and supersede any prior written
or oral agreements, representations or understandings between the parties in
relation to such subject matter.   8.   CONFIDENTIALITY   8.1   The parties
agree that they will:

  8.1.1   not disclose to any other person the amounts payable by the Defendants
under clauses 2.1 and 2.2 of this Agreement; and     8.1.2   not disclose any
other details of the relationship of the parties and the Proceedings to any
third party, other than the fact that a settlement of the dispute between the
parties has been reached and that ProLink has obtained a non-exclusive License
under the Patent.     8.1.3   not issue any press release related to the
settlement unless issued as a joint press release SAVE THAT nothing shall
preclude the parties from issuing separate press releases in compliance with
their obligations under US Securities law and in such case the separate press
releases shall only state that a settlement of the dispute between the parties
has been reached and that ProLink has obtained a non-exclusive License under the
Patent.

8.2   The obligations described in clause 8.1.1 shall not apply to information
which:

  8.2.1   was already in the recipient’s possession prior to disclosure by the
disclosing party; or     8.2.2   is necessarily disclosed pursuant to a
statutory obligation (but only to the extent of such required disclosure).

8.3   In the course of the Proceedings, the Defendants have provided GPI
Industries’ solicitors, Rouse Legal, with documents pursuant to their disclosure
obligations. The Defendants shall arrange at their cost for these documents to
be collected by courier from Rouse Legal at their offices at 11th Floor,
Exchange Tower, 1 Harbour Exchange Square, London E14 9GE within 14 days from
the Commencement Date and GPS Industries shall procure that Rouse Legal shall
have such documents ready for such collection on 24 hours notice and during
normal office hours and will provide written confirmation to the Defendants that
following such collection they have no further copies or originals of any
documents provided by the Defendants and that none of the documents were
disclosed to any third party, including GPS Industries, other than the barrister
working on behalf of GPS Industries.

- 5 -



--------------------------------------------------------------------------------



 



9.   THIRD PARTY RIGHTS       The parties to this Agreement do not intend that
any of its terms will be enforceable by any person not a party to it and hereby
agree to exclude the rights of any third party to the fullest extent permissible
by law.   10.   GOVERNING LAW AND JURISDICTION   10.1   The formation,
existence, construction, performance, validity and all aspects whatsoever of
this Agreement or of any term of this Agreement will be governed by the laws of
the State of Delaware, USA. If any provisions of the Agreement or the
application of any such provision shall be held to be contrary to law, the
remaining provisions of this Agreement shall continue in full force and effect.

10.2   The courts of the State of California will have non-exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement. The parties irrevocably agree to submit to that jurisdiction.

11.   SIGNATORIES       Each party to this Agreement warrants that its
respective signatory to this Agreement is duly authorised to enter into this
Agreement on its behalf.

12.   COUNTERPARTS CLAUSE       This Agreement may be executed in any number of
counterparts or duplicates each of which shall be an original but such
counterparts or duplicates shall together constitute one and the same agreement.

SIGNED BY the duly authorised representatives of the parties on the date stated
at the beginning of this Agreement.

           
 
         
SIGNED by Robert Silzer, Jr.
  )     /s/ Robert Silzer, Jr.
duly authorised to sign
  )      
for and on behalf of
  )      
GPS INDUSTRIES INC
  )      
 
         
SIGNED by David Gomez
  )     /s/ David Gomez
duly authorised to sign
  )      
for and on behalf of
  )      
PROLINK SOLUTIONS LLC
  )      

- 6 -



--------------------------------------------------------------------------------



 



             
SIGNED by Mark Smarte
    )     /s/ Mark Smarte
duly authorised to sign
    )      
for and on behalf of
    )      
ELUMINA IBERICA SA
    )      
 
           
SIGNED by Sheila Deakin
    )     /s/ Sheila Deakin
duly authorised to sign
    )      
for and on behalf of
    )      
ELUMINA IBERICA LIMITED
    )      

- 7 -



--------------------------------------------------------------------------------



 



APPENDIX 1
IN THE PATENTS COUNTY COURT
PAT05054
BETWEEN:
GPS INDUSTRIES INC.
(a company incorporated under the laws of the State of Nevada in the United
States of America)
Claimant/Part 20 Defendant
- and -
(1) PROLINK SOLUTIONS LLC
(a company organised under the laws of the State of Delaware in the United
States of America)
(2) ELUMINA IBERICA SA
(a company incorporated under the laws of Spain)
(3) ELUMINA IBERICA LIMITED
Defendants/Part 20 Claimants
 
draft/ORDER
 

- 8 -



--------------------------------------------------------------------------------



 



UPON the parties having agreed confidential terms of settlement of the
Claimant’s Claim and the Defendants’ Counterclaim
BY CONSENT
IT IS ORDERED THAT:

1.   the claim and counterclaim be dismissed;   2.   the monies paid into Court
by the Claimant by way of security for costs and any accrued interest be
released in full to the Claimant; and   3.   there be no further orders as to
costs.

Dated this 25th day of October 2006

       
 
     
For and on behalf of the Claimant
   
 
   
/s/ Dave M. Gomez
   
 
DAVE M. GOMEZ
   
GENERAL COUNSEL
   
For and on behalf of the First Defendant
     
 
   
 
     
For and on behalf of the Second and Third Defendant
   

- 9 -



--------------------------------------------------------------------------------



 



APPENDIX 2
LICENSE AGREEMENT
     This License Agreement (“Agreement”) effective as of the ______ ___ day of
                              , 2006, by and between GPS Industries, Inc., a
corporation organized under the laws of Nevada, U.S.A., having a business
address at 5500 - 152nd Street, Suite 214, Surrey B.C. Canada V3S 8E7
(“Licensor”) and PROLINK SOLUTIONS LLC,, a limited liability company organized
under the laws of the State of Delaware, having a business address at 410 S.
Benson Lane, Chandler, Arizona 85224 (“Licensee”).
     WHEREAS, Licensor is the assignee of the patents listed in Schedule A,
attached hereto, pertaining to Distance Measurement and tracking on a golf
course using GPS technology (“Licensor Patents”).
     WHEREAS, Licensor and Licensee have agreed to settle a dispute arising from
Licensee’s sale and installation of the ProLink GPS System per the Settlement
Agreement dated                     , 2006;
     WHEREAS, pursuant to the terms of the Settlement Agreement, Licensor is
willing to grant and Licensee wishes to receive a non-exclusive license to
dispose of, offer to dispose of, deal in any way with, make, use, sell, offer
for sale and import golf course management systems as described and claimed in
Licensor Patents.
     NOW, THEREFORE, in consideration of the mutual covenants and promises made
herein and for other good and valuable consideration, the parties agree as
follows:
I.
DEFINITIONS
     1.1 “Licensed Products” shall mean a system or parts of a system comprising
a product or products for a golf course using GPS technology manufactured and/or
sold by or for ProLink which product(s) in the absence of this Agreement would
infringe at least one claim of the Licensor Patents.
     1.2 “Licensed Territory” shall mean those countries in which the Licensor
Patents have been granted (See Schedule A) or may be enforced.
     1.3 “Course” shall mean a golf course at a specified location.
     1.4 “Course Management” shall mean tracking the position of a golfer on a
Course with Licensed Products.
     1.5 “Distance Measurement” shall mean measuring distance from a GPS
receiver on a Course to a feature on the Course using GPS.
     1.6 “Third Party” shall mean a company or entity not owned or controlled by
Licensor.

- 10 -



--------------------------------------------------------------------------------



 



II.
GRANT OF NON-EXCLUSIVE LICENSE
     2.1 Licensor hereby grants and Licensee hereby accepts a nonexclusive
license in each country of the Licensed Territory under the Licensor Patents to
dispose of, offer to dispose of, deal in any way with, make, have made, use,
sell, offer for sale or import Licensed Products in and to the Licensed
Territory, which license expressly permits the resale of Licensed Products by
Licensee’s third party distributors in the Licensed Territory.
     2.2 Licensee is not granted any right to sub-license, in whole or in part,
the Licensor Patents, but shall have the right to procure manufacturing from
third party contractors, to permit its golf course customers to use the Licensed
Products, and to permit its distributors to dispose of, offer to dispose of,
deal in any way with, make, have made, use, sell, offer for sale or import the
Licensed Products.
     2.3 Licensor warrants that it is entitled to grant the rights referred to
in clause 2.1 and that, apart from the rights granted in this Agreement, it has
not granted or agreed to grant in the Licensed Territory any conflicting
exclusive rights under the Licensor Patents to any Third Party.
     2.4 Licensor warrants that it has not and will not offer a fully paid-up
license in the Licensed Territory to any Third Party on better terms, financial
or otherwise, than that offered to Licensee.
     2.5 Licensor warrants that any license granted to a Third Party in respect
of the patents under the heading EUROPE in Schedule A will be in respect of all
those patents.
III.
PAYMENTS TO LICENSOR
     3.1 Double Taxation Treaties
           The Licensor and Licensee agree to cooperate to make use of any
double taxation treaties that may be available to enable Licensee to pay
royalties without deduction of withholding taxes.
     3.2 Paid-Up License
           Licensee shall pay Licensor a lump sum of One Million, Two Hundred
Thousand Dollars ($1,200,000) for a fully paid-up license under the Licensor
Patents. This payment shall be made in accordance with the payment schedule and
further instructions set forth in clauses 2.2 through 2.4 of the Settlement
Agreement.
     3.3 The paid-up license fee is in consideration of and includes full
settlement for past infringement relating to the Licensor Patents by any of the
Defendants to the Proceedings (both as defined in the Settlement Agreement), any
other distributors of Licensee, and Affiliates of the foregoing. Except for
obligations created by or arising out of this Agreement or the Settlement
Agreement, Licensor hereby releases the Defendants, any other distributor of
Licensee, and Affiliates from any and all claims, causes of action, damages or
liabilities prior to the date of this

- 11 -



--------------------------------------------------------------------------------



 



Agreement based on, relating to, or arising out of the Licensor Patents whether
or not expressly set out in the Proceedings and whether or not known to,
notified to, or in the present contemplation of Licensor. “Affiliates” shall
mean the directors, officers, employees, parent companies, majority owned
subsidiaries, and shareholders of a Defendant or other distributor of Licensee.
IV.
PATENT MARKING/NOTICE
     4.1 Licensee agrees to apply or have applied to all Licensor Products sold,
leased or disposed of by it, such patent notice as may be required by the laws
of the country where manufactured, sold or leased or as may be reasonably
requested by Licensor.
     4.2 The parties acknowledge their mutual interest in policing and
preventing unlicensed use of the Licensor Patents by third parties. Licensee
shall have the right to notify third parties that it holds a non-exclusive
license under the Licensor Patents, but shall have no right to enforce the
Licensor Patents. In the event that Licensee believes in good faith that a third
party is selling a product that may infringe a Licensor Patent in the Licensed
Territory, then Licensee may provide written notice to Licensor of same, which
notice shall include contact information for such third party and any known
information or evidence relating to the potential infringement. If Licensor
believes in good faith there is a potential infringement, it shall promptly
notify said third party of the relevant Licensor Patent and request that the
third party contact Licensor to discuss a potential license. Licensor shall
provide written confirmation to Licensee that such notice letter has been sent
to the third party within three business days of its transmission to the third
party. In the event Licensor believes that further information is required
regarding the potential infringement, it shall notify Licensee to that effect,
and the parties shall cooperate in good faith to obtain sufficient information.
The parties acknowledge that Licensee is not an agent of Licensor with respect
to the enforcement or licensing of the Licensor Patents. Licensor shall not be
bound in any way to enforce the Licensor Patents against any such third parties
or license third parties except at its own discretion.
V.
WARRANTIES AND INDEMNIFICATION
     Licensee agrees to defend, indemnify, and hold harmless Licensor against
all claims and actions as a result of any sales, property damage, or personal
injury sustained by Licensee, its employees, or other parties, as a result of
use of the Licensor Patents or Licensed Products.
     LICENSOR DISCLAIMS ANY WARRANTY AS TO THE CURRENT VALIDITY OF THE LICENSOR
PATENTS, NONINFRINGEMENT OF LICENSED PRODUCTS, AND ANY WARRANTY AS TO THE
ACCURACY, SUFFICIENCY OR SUITABILITY OF THE LICENSED PRODUCTS AND ASSUMES NO
RESPONSIBILITY OR LIABILITY FOR LOSS OR DAMAGES, WHETHER DIRECT, INDIRECT,
CONSEQUENTIAL, OR INCIDENTAL WHICH MIGHT ARISE OUT OF OTHERS’ USE OF THE
LICENSED PRODUCTS, WHICH SHALL BE ENTIRELY AT LICENSEE’S RISK AND PERIL.
LICENSOR SHALL HAVE NO OBLIGATION TO DEFEND ANY CLAIM OR SUIT, OR TO HOLD
HARMLESS OR INDEMNIFY LICENSEE AGAINST ANY ALLEGATION OF

- 12 -



--------------------------------------------------------------------------------



 



INFRINGEMENT OR VIOLATION OF ANY PATENT RIGHT OF A THIRD PARTY BY REASON OF
LICENSEE’S USE OF THE LICENSED PRODUCTS.
VI.
TERM AND TERMINATION
     6.1 The term of this Agreement shall start as of the effective date listed
above and shall, in each country of the Licensed Territory, continue in force
for the life of the Licensor Patents in effect in such country unless terminated
at an earlier date pursuant to another provision of this Agreement.
     6.2 This Agreement may be terminated:

  (a)   By the mutual, written agreement of the Licensor and Licensee;     (b)  
In the event either party defaults or breaches any of the provisions of this
Agreement or the Settlement Agreement, the other party may terminate this
Agreement by giving the defaulting or breaching party twenty (20) days written
notice thereof; provided, however, that if the defaulting or breaching party,
within the twenty (20) day period referred to, cures said default or breach,
this Agreement shall continue in full force and effect the same as if such
default or breach had not occurred.     (c)   If all of the claims of the
Licensor Patents are declared invalid by final judgments, orders or decrees in
each applicable country from which no further appeals can be taken.     (d)   By
the Licensor if the Licensee or its third party distributors or its Affiliates
directly or indirectly oppose or assist any third party to dispute the validity
of the Licensor Patents or any of the claims thereof.     (e)   By the Licensor
if the Licensee files for bankruptcy or becomes or is insolvent.

VII.
DISPUTES
     If a dispute arises out of or relates to this Agreement, or the breach
hereof, the parties agree first to try in good faith to settle the dispute by
mediation under the Commercial Mediation Rules of the American Arbitration
Association, before resorting to arbitration. Thereafter, any remaining
unresolved controversy or claim arising out of or relating to this Agreement, or
breach hereof, shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The seat of the arbitration shall be in California, U.S.A.
and the decision of the arbitrators shall be final. The prevailing party shall
be entitled to reasonable attorney’s fees in addition to costs and necessary
disbursements.

- 13 -



--------------------------------------------------------------------------------



 



VIII.
NOTICES
     Any notice or report made by a party shall be considered proper and
effective if mailed to the other by registered mail addressed as shown below, or
delivered in person. Each party stipulates that the below address is correct and
current, and agrees to notify the other of any changes.

         
 
  Licensor:   Chief Financial Officer
 
      GPS Industries, Inc.
 
      5500 - 152nd Street, Suite 214
 
      Surrey B.C. Canada V3S 8E7
 
       
 
  Licensee:   General Counsel
 
      ProLink Solutions LLC
 
      410 S. Benson Lane,
 
      Chandler,
 
      Arizona 85224

IX.
GOVERNMENTAL APPROVAL
     9.1 Any approval of this Agreement by a government which is required to
enable Licensee to enter into this Agreement or to make payments to Licensor
hereunder in U.S. dollars shall be secured in writing by Licensee who shall
supply the same or a true copy thereof to Licensor within six (6) months of
either the date of this Agreement or the date when Licensee makes a
determination to operate under this Agreement in any foreign country where such
governmental approval is required.
     9.2 If any government department, court or other body in authority, finds
any of the provisions in this Agreement at any time to be unenforceable or
unlawful (whether under Articles 81 or 82 of the European Union’s Treaty of Rome
or under the provisions of the United Kingdom’s Competition Act 1998 or
otherwise) either party may require a reasonable amendment to this Agreement to
ensure that this Agreement complies with, and is enforceable under, such
provisions. If this Agreement is not capable of such amendment, the offending
provision shall be deemed to be deleted from this Agreement and the remaining
provisions shall continue in full force and effect.
X.
GENERAL PROVISIONS
     10.1 WAIVER. Waiver by either party of any breach or default of any of the
provisions herein set forth shall not be deemed a waiver as to any subsequent or
any other breach or default.
     10.2 MODIFICATION, FORCE MAJEURE. Any amendment or modification of this
Agreement or any right hereunder shall not be effective unless made in writing
and signed

- 14 -



--------------------------------------------------------------------------------



 



by both of the parties hereto. Neither party will be liable for delays in
performance due to circumstances beyond its reasonable control.
     10.3 SUCCESSORS AND ASSIGNS. All terms and provisions of this Agreement
shall be binding upon and inure for the benefit of the parties hereto, and their
successors and assigns and legal representatives, except that Licensee may not
assign this Agreement nor any right granted hereunder, in whole or in part,
without Licensor’s prior written consent. For purposes of this Agreement, a
change of control by and of Licensee shall be deemed an assignment and
Licensor’s prior written consent is required to assign this Agreement, such
consent not to be unreasonably withheld; provided, however, that Licensor
specifically reserves the right to withhold consent if the party assuming
control of the Licensee is involved in a dispute with the Licensor.
     10.4 GOVERNING LAW; SEVERABILITY. This Agreement shall be governed by the
laws of the State of Delaware U.S.A. If any provisions of the Agreement or the
application of any such provision shall be held to be contrary to law, the
remaining provisions of this Agreement shall continue in full force and effect.
     10.5 ENTIRE AGREEMENT. The parties acknowledge that this Agreement
expresses their entire understanding and agreement, and that there have been no
warranties, representations, covenants of understandings made by either party to
the other except such as are expressly set forth herein.

                     
 
                    GPS INDUSTRIES, INC.       PROLINK SOLUTIONS LLC    
 
                   
By:
          By:   /s/ Dave M. Gomez    
 
                     
Name:
          Name:   DAVE M. GOMEZ    
 
                     
Title:
          Title:   GENERAL COUNSEL    
 
                   
 
                   
Date:
          Date:   OCTOBER 25, 2006    
 
                   

- 15 -



--------------------------------------------------------------------------------



 



SCHEDULE A

                  JURISDICTION     PATENT NUMBER     STATUS  
Australia
    667205     ISSUED
 
               
Japan
    3349510     ISSUED
 
               
EUROPE:
               
Austria
    EP 617794     ISSUED
Eire
    EP 617794     ISSUED
France
    EP 617794     ISSUED
Great Britain
    EP 617794     ISSUED
Italy
    EP 617794     ISSUED
Netherlands
    EP 617794     ISSUED
Portugal
    EP 617794     ISSUED
Sweden
    EP 617794     ISSUED
Switzerland
    EP 617794     ISSUED
Germany
    69228703.5     ISSUED
Spain
    ES2132211     ISSUED

- 16 -